Citation Nr: 0630444	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury to include degenerative changes of the 
interphalangeal joints.

2.  Entitlement to service connection for a left foot 
disability claimed as secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 until July 
1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's current residuals of a right foot injury 
had their onset many years following service, and have not 
been shown to be etiologically related to service.

2.  A left foot disability is not the result of a disease or 
injury incurred in service and was not caused or aggravated 
by a service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a right foot injury were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).

2.  A left foot disability is not proximately due to or the 
result of the veteran's non service-connected right foot 
disability and was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify as to the claims by means of 
May 2003 and January 2005 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Moreover, while notice was not 
provided in the above notice letters, or in any other 
correspondence, that a disability rating and effective date 
would be assigned in the event of award of the benefits 
sought, this omission is not prejudicial to the veteran.  
Indeed, because the veteran's claims of service connection 
are denied in the instant decision, VA's failure to provide 
notice as to the assignment of a disability rating and/or 
effective date has no adverse impact on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not completed prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, including testimony at a 
local RO hearing in November 2004.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes a VA 
form 9 attachment dated in May 2004 stating that the veteran 
has medical evidence from a private physician.  It is unclear 
whether this evidence is of record because the veteran has 
not provided the name of the private physician nor does he 
list the dates of treatment.  Further, if the veteran wanted 
VA to obtain the record, it does not appear that the proper 
authorization has been submitted by the veteran.  The Board 
observes that private medical evidence from Greenwood Foot 
Clinic dated in September 2004 is of record.  This evidence 
was considered by the RO in the November 2004 supplemental 
statement of the case.  In this regard, the Board notes that 
the veteran has had ample opportunity to submit evidence on 
his behalf.  Additionally, 38 U.S.C.A. § 5103A(b) provides 
that VA shall make reasonable efforts to obtain relevant 
records that the claimant adequately identifies and 
authorizes VA to obtain (emphasis added).  Moreover, the 
veteran has not made any further references to outstanding 
private medicals records.  Based on the foregoing, the Board 
finds that further development is not necessary.

The Board also notes that a computer printout containing the 
heading "SSA Inquiry" in the claims folder reflects that 
the veteran is in receipt of Social Security Administration 
(SSA) disability benefits as of February 1976.  The Board 
observes that the record does not contain a copy of the SSA 
determination granting such benefits or the clinical records 
considered in reaching the determination.  Importantly, the 
Board notes that the claims file does not contain any further 
documentation or statements regarding the veteran's receipt 
of SSA benefits.  The Board also observes that there is 
current diagnosis pertaining to the veteran's right foot of 
record.  However, there is no competent medical opinion 
linking the veteran's right foot injury to his military 
service.  As such, the Board finds that SSA records 
demonstrating a current diagnosis of a right foot disability 
would be redundant of the medical evidence already of record.  
Even if SSA records included an opinion linking the veteran's 
claimed foot disability to his active service, service 
connection could still not be granted because there has been 
no continuity of symptomatology, as will be described below.  
Moreover, the veteran has not argued that these records are 
pertinent to the present appeal.  Therefore, the Board finds 
that the SSA records are not pertinent to the veteran's 
claims of entitlement to service connection and, as such, 
there is no violation of the duty to assist by VA in this 
regard.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate his claim has been obtained.  As a 
final point in this regard, and as will be discussed below, 
the record is devoid of any competent medical evidence or 
opinion suggesting that the veteran has a right foot 
disability that was incurred in, or is otherwise related to, 
his military service.  The Board is thus of the opinion that 
further assistance, to include the scheduling of an 
examination, is not required, as no reasonable possibility 
exists that with such assistance any claim could be 
substantiated.  See 38 U.S.C.A. § 5103A.



Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

I.  Service connection- residuals of right foot injury

The Board initially notes that X-rays taken in June 2003 
showed that the veteran has early degenerative changes of the 
interphalangeal joints.  The Board finds that, even assuming 
that the veteran has arthritis in his feet, there is no 
evidence that such manifested to a degree of 10 percent 
within the first year after service.  Specifically, the 
diagnosis of degenerative changes, made in the X-ray report 
noted above, was approximately 30 years after the veteran's 
discharge in July 1973.  As such, presumptive service 
connection is not warranted for arthritis of the feet.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
In evaluating a direct service-connection claim, the first 
question for consideration is whether the competent evidence 
demonstrates a current disability.  In the present case, X-
rays taken in May 2003 and June 2003 showed that the veteran 
has a mild/minimal hallux valgus deformity of the right foot 
with early degenerative changes of the interphalangeal 
joints.  Based on this evidence, the Board finds a current 
disability and the first element of a service connection 
claim is therefore satisfied.

With respect to an in-service incurrence, the service medical 
records show no complaints, treatment, or findings referable 
to the right foot throughout service.  The veteran has 
submitted copies of letters he sent to his family in May 
1968.  In these letters, the veteran stated that he dropped a 
board on his foot and was instructed to use crutches as a 
form of treatment.  He also stated that his foot became 
infected and that he was treated for this injury until being 
released by the doctors in mid-May of the same year.  There 
are no other in-service complaints or treatment relating to 
the veteran's feet.  Indeed, the veteran's June 1973 
separation examination was normal and he did not report any 
(right) foot trouble.  In the absence of subsequent 
complaints or treatment during service, and the normal 
separation examination, the Board finds the veteran's in-
service, right foot problem to be acute and transitory.  

Following service, the claims file shows no documented 
complaints of, or treatment for, a right foot disability 
until the mid-1990s, which is many years following separation 
from service.  In making its decision, the Board notes that 
the lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial report of 
residuals from a right foot injury many years after the 
veteran's discharge from service to be too remote from 
service to be reasonably related to it.  Further, and of 
equal if not more significance (and, as alluded to above), 
there exists no competent clinical opinion relating the 
veteran's current residuals of his right foot to service.  
Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on a direct basis.
The veteran has expressed a belief that his right foot 
disability (including arthritis) is causally related to 
active service.  The Board notes that the veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service and witnessing events.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In conclusion, the evidence fails to demonstrate that the 
veteran's residuals of a right foot injury were incurred in, 
or causally related to, active service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Service connection- left foot disability as secondary to 
right foot

The veteran asserts that his right foot disability has caused 
his left foot disability.  In essence, the veteran is 
claiming that he has left foot problems which are secondary 
to his right foot disability.  In this regard, secondary 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Specifically, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509. 
512 (1998).   

At the outset, it is noted that a June 2003 VA examination 
and X-rays establish a current disability of the left foot.  
However, the evidence does not demonstrate that this current 
left foot disability is proximately due to or the result of 
the veteran's right foot disability.  Indeed, the VA examiner 
opined that the veteran's left foot condition is not 
secondary to the right foot condition.  Because the VA 
examiner offered his opinion following a comprehensive 
physical examination of the veteran, his conclusion is found 
to be highly probative.  Moreover, no other competent 
evidence of record refutes his findings.  

The Board observes that even if a positive nexus opinion was 
of record, secondary service connection is not possible 
because the veteran's right foot disability is not service 
connected.  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Considering the facts discussed above, an award of service 
connection on a secondary basis is not justified here.  The 
Board also notes that direct service connection for a left 
foot disability is not for application in this appeal because 
such claim was denied by the April 1998 rating decision.  In 
the current appeal, the veteran is offering a new theory of 
entitlement (left foot disability as secondary to his right 
foot disability), which constitutes a new claim. 

The veteran, including during the November 2004 hearing, has 
expressed his belief that his current left foot disability is 
secondary to his right foot disability.  However, as 
previously noted, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  Thus, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In sum, the evidence fails to demonstrate that the veteran's 
left-foot disability is proximately due to or the result of a 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for residuals of a right foot injury is 
denied.

Service connection for a left foot disability, claimed as 
secondary to a right foot disability, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


